Citation Nr: 0427591	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  99-17 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an extension of the basic period of 
eligibility for vocational rehabilitation pursuant to Chapter 
31 of Title 38 of the United States Code.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to May 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 determination by the Vocational 
Rehabilitation and Counseling Service (VR & C) of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
the veteran was not entitled to an extension of his basic 
period of eligibility for VR services.  The veteran perfected 
an appeal of that decision.

The veteran's appeal was previously before the Board in June 
2001 and April 2003, at which times it was remanded for 
additional development.  That development has been completed 
to the extent possible, and the case returned to the Board 
for appellate consideration.

In November 2002, the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and obtained any relevant evidence he 
identified in order to assist him in substantiating his claim 
for VA benefits.

2.  The veteran does not have a serious employment handicap.




CONCLUSION OF LAW

The criteria for an extension of the veteran's basic period 
of eligibility for VR services are not met.  38 U.S.C.A. 
§§ 3101, 3103, 5107 (West 2002); 38 C.F.R. §§ 21.41, 21.44, 
21.52 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an extension of 
his basic period of eligibility because his service-connected 
left arm disability may, in the future, preclude him from 
being able to perform his duties as a firefighter.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (hereinafter, "the VCAA"), 
which has been codified at 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA has issued regulations to implement the 
provisions of the VCAA, which are codified at 38 C.F.R. 
§3.159 (2003).  In Barger v. Principi, 16 Vet.App, 132 
(2002), the United States Court of Appeals for Veterans 
Claims held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found at Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the 
statute at issue in this matter is not found in Chapter 51 
(rather, in Chapter 31).


According to the statute and regulation, the basic period of 
eligibility is defined as follows:

A veteran having basic entitlement may be provided 
a program of rehabilitative services during the 
twelve-year period following discharge.  The 
beginning date of the twelve-year period is the day 
of the veteran's discharge or release from his or 
her last period of active military, naval, or air 
service and the ending date is twelve years from 
the discharge or release date, unless the beginning 
date is deferred or the ending date is deferred or 
extended as provided in §§ 21.42, 21.44, and 21.45.

38 U.S.C.A. § 3103 (West 2002); 38 C.F.R. § 21.41 (2003).

The veteran was discharged from active duty in May 1980, and 
was awarded a 20 percent rating for his left arm disability 
effective with his separation from service.  The Board notes 
that the veteran was offered a VR & C evaluation in May 1981, 
but his motivation was determined to be not appropriate.  
Although the 20 percent rating was reduced to a 10 percent 
rating effective in August 1986, and increased to 40 percent 
effective in February 1992, the eligibility period is 
computed based on when the initial 20 percent rating was 
assigned.  None of the exceptions provided in 38 C.F.R. 
§§ 21.42 or 21.45 apply for deferring the beginning date or 
ending date of the period of eligibility.  For that reason 
his 12-year period of eligibility ended in May 1992.  

The basic period of eligibility of a veteran with a serious 
employment handicap may be extended when the veteran's 
employment and particular handicap necessitate an extension 
as necessary to pursue a vocational rehabilitation program 
under specific conditions defined in the regulation.  
38 U.S.C.A. § 3103 (West 2002); 38 C.F.R. § 21.44 (2003).  
The issue for the Board's consideration is, therefore, 
whether the veteran has a serious employment handicap.

The statute defines a "serious employment handicap" as a 
significant impairment, resulting in substantial part from a 
service-connected disability rated at 10 percent or more, of 
a veteran's ability to prepare for, obtain, or retain 
employment consistent with such veteran's abilities, 
aptitudes, and interests.  38 U.S.C.A. § 3101(7) (West 2002).  

A serious employment handicap will be found if the veteran 
has a neuropsychiatric service-connected disability rated at 
thirty percent or more, or any other service-connected 
disability rated at 50 percent or more.  38 C.F.R. § 21.52(c) 
(2003).  A serious employment handicap may be found if the 
veteran's service-connected disability has been rated at 30 
or 40 percent disabling, and (1) the veteran has a prior 
history of poor adjustment in training and employment, and 
special efforts will be needed if he is to be rehabilitated; 
or (2) the veteran's situation presents special problems due 
to non-service connected disability, family pressures, etc., 
and a number of special and supportive services are needed to 
effect rehabilitation.  38 C.F.R. § 21.52(d) (2003).  

The veteran's service-connected disabilities consist of the 
residuals of a post-operative left ulnar nerve transposition 
(minor), rated as 30 percent disabling effective in February 
1992; and a surgical scar on the left elbow, rated as 
10 percent disabling effective in February 1992.  His 
service-connected disabilities are not, therefore, at least 
50 percent disabling, and the existence of a serious 
employment handicap may not be presumed.  He has a combined 
rating of 40 percent, and may be found to have a serious 
employment handicap if he has a poor employment history or 
his situation presents special problems.

The evidence shows that the veteran has been regularly 
employed since his separation from service.  He worked in 
various occupations until 1990, when he began working as a 
letter carrier for the United States Postal Service.  He 
worked for the Postal Service until May 1998, although he was 
on sick leave from the Postal Service beginning in February 
1998.  In February 1998, he began employment as a firefighter 
with the city fire department, where he continues to be 
employed.

He claimed entitlement to VR & C services in May 1998 because 
he wanted to obtain a college degree in fire science.  He has 
stated that a college degree will enable him to work in areas 
that do not require extensive use of the left arm, such as an 
arson investigator or fire inspector.  He also stated that 
although he is currently able to handle the demands of his 
occupation, his left arm disability may worsen and prevent 
him from being able to do so in the future.  According to the 
evidence documented by the VR & C counseling psychologist, 
work as a firefighter requires very heavy lifting.

The veteran's VA physician provided the opinion in August 
1998 that his employment with the Postal Service contributed 
to an increase in the severity of his left arm disability, 
due to the repetitive motion required by the work he 
performed.  In regards to his employment as a firefighter, 
she indicated that he may not be capable of sustained use of 
the left arm, and that work as a firefighter could exacerbate 
the left arm disability.  In an April 2001 report, she stated 
that his job as a firefighter required strenuous activity at 
times, and that having a degree in fire science would allow 
him to be placed in a less strenuous job in the fire 
department.

The veteran presented lay statements showing that a degree in 
fire science would enhance his ability to work in other 
positions within the fire department.  The chief of the fire 
department stated in a March 2001 letter that, although the 
veteran's left arm disability did not now interfere with his 
ability to perform his duties, the disability could worsen in 
the future and prevent him from being able to work as a 
firefighter.  Another individual stated that the veteran had 
complained of problems with the left arm after a day of 
strenuous activity.

During the November 2002 hearing, the veteran testified that 
he had been a firefighter since 1998, and that the lack of a 
college degree had not prevented him from being promoted 
because he had not sought promotion.  He also testified that 
he sometimes had to miss work after having engaged in heavy 
use of the left arm, and that he experienced pain in the arm 
when performing his duties as a firefighter.

The Board notes that the veteran's representative has 
asserted that the veteran is entitled to an extension of the 
basic period of eligibility because his disability worsened, 
resulting in the increase in the combined rating for the left 
arm disability from 10 to 40 percent effective in February 
1992.  Although an increase in the service-connected 
disability may support an extension in the entitlement period 
of 48 months in accordance with 38 C.F.R. § 21.78, an 
increase in disability is not a valid basis for extending the 
basic period of eligibility beyond 12 years following the 
grant of the 20 percent rating effective in May 1980.  The 
Board finds, therefore, that the representative's assertions 
are without merit.

In summary, although the evidence indicates that the left arm 
disability affects the veteran's ability to perform his 
duties, he has been regularly and gainfully employed since at 
least 1990 and does not have a history of poor adjustment in 
training or employment.  In addition, there is no evidence 
indicating that his situation presents special problems that 
need to be overcome to achieve rehabilitation, in that he 
does not require rehabilitation.  The fact that his service-
connected disability may, in the future, affect his ability 
to perform his duties does not establish a basis for 
extending the basic period of eligibility for VR & C 
services.  The Board finds, therefore, that the veteran does 
not have a serious employment handicap, and that the criteria 
for an extension of the basic eligibility period for VR & C 
services are not met.  For that reason the Board has 
determined that the preponderance of the evidence is against 
the claim of entitlement to an extension of the eligibility 
period for VR & C services.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 
2001) (the benefit of the doubt rule in 38 U.S.C.A. § 5107(b) 
cannot be applied if the Board has found that the 
preponderance of the evidence is against the claim).  


ORDER

The claim of entitlement to an extension of the basic 
eligibility period for VR & C services is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



